
	

115 HR 6226 RH: American Space Situational Awareness and Framework for Entity Management Act
U.S. House of Representatives
2018-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 873
		115th CONGRESS2d Session
		H. R. 6226
		[Report No. 115–1106, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2018
			Mr. Smith of Texas (for himself, Mr. Bera, Mr. Babin, Mr. Perlmutter, Mr. Lucas, Mr. Rohrabacher, Mr. Hultgren, Mr. Posey, Mr. Knight, Mr. Abraham, Mr. Webster of Florida, Mr. Biggs, Mr. Dunn, Mr. Higgins of Louisiana, Mrs. Lesko, and Mr. Weber of Texas) introduced the following bill; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		
			December 22, 2018
			Reported from the Committee on Science, Space, and Technology with an amendment
			Strike out all after the enacting clause and insert the part printed in italic
		
		December 22, 2018Referral to the Committee on the Budget extended for a period ending not later than December 28, 2018December 28, 2018Committee on the Budget discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printedFor text of introduced bill, see copy of bill as introduced on June 26, 2018
			
		
		A BILL
		To direct the Secretary of Commerce to provide for civil space situational awareness services and
			 information, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the American Space Situational Awareness and Framework for Entity Management Act or the American Space SAFE Management Act. 2.DefinitionsIn this Act:
 (1)Appropriate committees of CongressThe term appropriate committees of Congress means the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.
 (2)NASAThe term NASA means the National Aeronautics and Space Administration. 3.National civil space situational awareness and space traffic management science and technology plan (a)PolicyIt is the policy of the United States to encourage the coordination of public and private sector science and technology activities to improve space situational awareness and space traffic management.
 (b)PlanNot later than 180 days after the date of enactment of this Act, the Administrator of NASA, in consultation with other Federal departments and agencies, as appropriate, shall develop and submit to the appropriate committees of Congress a national civil space situational awareness and space traffic management science and technology plan.
 (c)PurposeThe Plan developed under subsection (b) shall carry out the policy set forth under subsection (a) by identifying and prioritizing civil space situational awareness and space traffic management research and development activities in support of the activities to be conducted pursuant to sections 4 and 5.
 (d)ContentsThe plan developed under subsection (b) shall include recommendations— (1)to improve coordination among Federal departments and agencies on civil space situational awareness and space traffic management research and development;
 (2)to promote and facilitate private investment in civil space situational awareness and space traffic management research and development;
 (3)to identify current and project future private investment in civil space situational awareness and space traffic management research and development;
 (4)to work proactively with the private sector to avoid competing with, disincentivizing, or otherwise discouraging private sector research and development investment; and
 (5)to prioritize Federal Government investments in civil space situational awareness and space traffic management research and development to occur over a 5-year funding period.
 (e)AvailabilityThe Administrator shall ensure that the plan developed under subsection (b), and any updates to such plan, are made available on a publicly accessible website and published in the Federal Register.
 (f)Updated planEvery 5 years, the Administrator shall update the plan and submit the updated plan to the appropriate committees of Congress.
 (g)Annual budgetIn submitting each annual budget request to Congress, the President shall identify activities to implement the plan.
			(h)Center for Civil Space Situational Awareness and Space Traffic Management Science and Technology
			 Excellence
 (1)EstablishmentThe Administrator of NASA shall establish, through a competitive process, a Center for Civil Space Situational Awareness and Space Traffic Management Science and Technology Excellence at a United States academic institution or institutions.
 (2)PurposeThe purpose of the Center established under paragraph (1), taking into account the plan established in this section, shall be to develop, lead, and promote research that furthers civil space situational awareness, space traffic coordination, and space traffic management.
 (3)FundingNASA shall devote not less than $2,000,000 to carry out this subsection for each of fiscal years 2019 through 2023, subject to the availability of appropriations, to come from amounts made available for NASA. This subsection shall be carried out using funds otherwise appropriated by law after the date of enactment of this Act.
				4.Civil space situational awareness program
 (a)FindingsCongress finds that— (1)commercial activity in space is accelerating and the United States has a growing commercial space market;
 (2)the number of launches and satellites in orbit will grow significantly in the near future, increasing the number of objects, satellites, and debris, and the risk of collisions; and
 (3)responsible space operations has large implications for the sustainability of space activities, and in turn the prosperity and national security of the United States.
 (b)PolicyIt is the policy of the United States to establish and maintain a civil space situational awareness program that provides the public space situational awareness information and services in order to facilitate a safe operational environment. The Program established under subsection (c) shall facilitate and promote opportunities for United States private sector providers of space situational awareness data, information, and services to participate in and contribute to the Program. The Program shall promote broad participation from both domestic and international spacecraft operators.
 (c)EstablishmentNo later than 1 year after the date of enactment of this Act, the Secretary of Commerce shall establish a civil space situational awareness program (in this section, referred to as the Program) to provide space situational awareness services and information to, and obtain space situational awareness data and information from, eligible entities described under subsection (f), in accordance with this section.
 (d)ConsultationIn developing the Program, the Secretary of Commerce shall consult with— (1)other Federal departments and agencies, as the Secretary considers appropriate; and
 (2)the United States private sector and academia. (e)Transition plan (1)In generalNot later than 6 months after the date of the enactment of this Act, the Secretary of Commerce and the Secretary of Defense, in coordination with relevant Federal agencies, shall jointly submit a transition plan to the appropriate committees of Congress for the transfer to the Department of Commerce of the provision of space situational awareness services and information performed under section 2274 of title 10, United States Code, as of the day before the date of the enactment of this Act.
 (2)ContentsThe transition plan referred to in paragraph (1) shall— (A)contain an analysis of how to prevent a gap in the provision of the space situational awareness services and information referred to in such paragraph;
 (B)identify the capabilities the Department of Commerce requires to provide such services and information, including—
 (i)workforce, facilities, and training; (ii)the cost of such capabilities; and
 (iii)the estimated effective date for such capabilities; and (C)describe the structure of any partnership with a commercial or international entity or entities in which the Department of Commerce may enter for purposes of providing such services and information.
 (f)Eligible entitiesThe Secretary may provide services and information under the Program to, and may obtain data and information from, an entity, including any of the following:
 (1)A State. (2)A political subdivision of a State.
 (3)A United States commercial entity. (4)The government of a foreign country.
 (5)A foreign commercial entity. (g)User Fees (1)No fee for basic setIn providing space situational awareness services and information under the Program, the Secretary shall provide a basic set of such services and information, as determined by the Secretary, without charging a user fee.
 (2)Additional services and informationThe Secretary is authorized to charge a reasonable user fee for any additional space situational awareness services and information not provided under paragraph (1).
 (3)Statutory constructionNothing in this subsection shall be construed to preclude private sector entities from charging a user fee for providing space situational awareness services and information.
 (h)Quality of services and informationThe Program shall provide space situational awareness services and information that are as good as or better than the services and information provided pursuant to section 2274 of title 10, United States Code, as determined by the Secretary.
 (i)Space situational awareness data testbedIn carrying out the Program, the Secretary shall provide for a space situational awareness data testbed to facilitate innovation in the use of space situational awareness data to support space situational awareness services that may be provided by the Federal Government or the private sector. The testbed shall allow the public to access such space situational awareness data, including United States Government data, as the Secretary considers appropriate. The Secretary shall place conditions on such data in consultation with appropriate Federal departments and agencies to protect United States national security and foreign policy interests.
 (j)Promoting private sector solutionsThe Secretary shall facilitate and promote opportunities for United States private sector providers of space situational awareness data, information, and services to participate in and contribute to the Program.
 (k)Role of NASAIn implementing and carrying out the Program, the Secretary of Commerce may use, on a reimbursable basis and to the greatest extent practicable, NASA’s existing infrastructure, workforce, and experience relating to space situational awareness, including conjunction assessments that NASA provides for NASA robotic and crewed operations.
 (l)Other Federal agenciesIn implementing and carrying out the Program, the Secretary of Commerce may leverage existing workforce and experience of other Federal agencies relating to space situational awareness for the training of staff and other needs, as determined by the Secretary.
 (m)ImmunityThe United States, any agencies and instrumentalities thereof, including the Department of Commerce and NASA, and any individuals, firms, corporations, and other persons acting for the United States, shall be immune from any suit in any court for any cause of action arising from the provision or receipt of space situational awareness services or information, whether or not provided in accordance with this section, or any related action or omission.
 (n)Quarterly briefingThe Department of Commerce and NASA shall brief the appropriate committees of Congress quarterly, beginning on the date that is 3 months after the date of enactment of this Act, on the status of, and all progress, changes, and other developments related to, carrying out the Program.
 (o)Program usersThe Secretary shall, to the maximum extent feasible and as soon as is practicable after the establishment of the Program, engage with and solicit feedback from stakeholders that are contributors to or recipients of space situational awareness services and information under the Program in order to, at a minimum, receive practical information on the effectiveness of the Program and receive recommendations on how to improve the Program.
 (p)Statutory constructionNothing in this section may be construed to modify any other authorities for the Federal Government to provide space situational awareness services and information to the public.
 (q)FundingThe Secretary shall devote no less than $20,000,000 to carry out this section for each of fiscal years 2019 through 2023, subject to the availability of appropriations, to come from amounts made available for the Office of the Secretary. This section shall be carried out using funds otherwise appropriated by law after the date of enactment of this Act.
			5.Space traffic management framework
 (a)FindingsCongress finds the following: (1)The United States has the capability to rapidly develop voluntary civil space traffic coordination guidelines, practices, and standards.
 (2)It is in the national interest that the United States leads the world in the development of voluntary civil space traffic coordination guidelines, practices, and standards in cooperation with the private sector in the United States.
 (3)The United States should promote the international adoption of such civil space traffic coordination guidelines, practices, and standards developed in the United States.
 (4)Establishing voluntary civil space traffic coordination guidelines, practices, and standards is an important first step in developing a comprehensive space traffic management framework.
 (b)PolicyIt is the policy of the United States to timely develop voluntary civil space traffic coordination guidelines, practices, and standards to ensure a safe operational environment.
			(c)Voluntary civil space traffic coordination guidelines, practices, and standards
 (1)In generalThe Secretary of Commerce shall, in consultation with appropriate governmental and nongovernmental entities, promote the development of voluntary civil space traffic coordination guidelines, practices, and standards to ensure a safe operational environment and inform development of a comprehensive space traffic management framework.
				(2)Guidelines
 (A)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary of Commerce shall publish voluntary civil space traffic coordination guidelines. Such guidelines shall be developed in consultation with other relevant Federal agencies, domestic private entities (including entities in the commercial sector and institutions of higher education (as such term is defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001))).
 (B)Public CommentTo facilitate and assure ample opportunity for input from domestic private entities specified in subparagraph (A), during the period in which the development of the guidelines under such subparagraph occurs, the Secretary of Commerce shall allow for a public comment period to identify key issues, trends, and needs that should be addressed during the period of that development.
 (C)Use of guidelinesFederal agencies operating spacecraft shall, to the extent practicable and taking into account the national security interests of the United States in operating such spacecraft, follow the guidelines issued under subparagraph (A).
					(d)Pilot program
 (1)In generalNot later than 18 months after the date of enactment of this Act, the Secretary of Commerce shall establish a civil space traffic coordination pilot program under which the Secretary will, using the guidelines, practices, and standards developed under subsection (c) to the greatest extent practicable, facilitate communication, coordination, negotiation, and resolution among domestic and international civil spacecraft operators (including governmental and private entities operating such spacecraft) for the purposes of improving the safety of spaceflight. The Secretary shall, to the greatest extent practicable, incentivize participation in the pilot program. Nothing in the preceding sentence shall be construed as requiring a private entity to participate in such pilot program.
 (2)Public commentBefore establishing the pilot program under this subsection, the Secretary of Commerce shall publish information about the program’s details in the Federal Register and allow for public comment for a reasonable period that ends before the date of such establishment.
 (3)DurationThe authority to carry out the pilot program under this subsection shall terminate on the date that is 5 years after the pilot program under paragraph (1) is established.
 (4)Pilot program participantsThe Secretary shall, to the maximum extent feasible and as soon as is practicable after the date on which the pilot program is established under paragraph (1), engage with and solicit feedback from pilot program participants, in order to, at minimum, receive practical information on the effectiveness of the pilot program and receive recommendations on how to improve the pilot program.
 (5)FundingThe Secretary of Commerce shall devote no less than $5,000,000 for each of fiscal years 2019 through 2023 to carry out this subsection, subject to the availability of appropriations, to come from amounts made available for the Office of the Secretary. This subsection shall be carried out using funds otherwise appropriated by law after the date of enactment of this Act.
				(e)Reports
 (1)Space traffic coordination standardsNot later than 180 days after the date of the enactment of this Act, the Secretary of Commerce shall submit to the appropriate committees of Congress a report on the role the Department of Commerce, including the National Institute of Standards and Technology, will have in the development of civil space traffic coordination standards for purposes of promoting innovation and the competitiveness of the United States.
 (2)Report on next steps for Space Traffic Management FrameworkBeginning not later than 1 year after the date of the enactment of this Act and every 2 years thereafter, the Secretary of Commerce shall submit to the appropriate committees of Congress a report on, for the period covered by the report—
 (A)the state of domestic and international civil space traffic management, including voluntary or legally binding guidelines, practices, and standards; and
 (B)the Secretary’s recommendations on what steps should be taken by the United States to facilitate— (i)further development and adoption of the guidelines, practices, and standards developed under subsection (c);
 (ii)coordination carried out pursuant to subsection (d); and (iii)development of a comprehensive space traffic management framework.
						
	
		December 28, 2018
		Committee on the Budget discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed
